                                          Case 3:19-cv-07916-EMC Document 40 Filed 06/22/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GOOD JOB GAMES BILISM YAZILIM                      Case No. 19-cv-07916-EMC
                                         VE PAZARLAMA A.,
                                   8
                                                        Plaintiff,                          ORDER DENYING PLAINTIFF’S
                                   9                                                        MOTION TO ALTER JUDGMENT
                                                 v.
                                  10                                                        Docket No. 33
                                         SAYGAMES LLC,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This Court previously granted Defendant SayGames LLC’s (“SG”) motion to dismiss

                                  15   Plaintiff Good Job Games Bilism Yazilim Ve Pazarlama A.S.’s (“GJG”) copyright complaint for

                                  16   lack of personal jurisdiction and denied GJG’s request for leave to conduct jurisdictional

                                  17   discovery. Docket No. 30 (“Dismissing Order”). GJG now moves to alter that order pursuant to

                                  18   Federal Rules of Civil Procedure 59(e) and 60(b). Docket No. 33 (“Mot.”). GJG’s factual

                                  19   allegations were previously summarized in the Dismissing Order; therefore, the Court will not

                                  20   reproduce them herein.

                                  21          For the reasons discussed below, the Court DENIES GJG’s motion.

                                  22                                     I.      LEGAL STANDARD

                                  23          The Ninth Circuit has recognized that there are four basic grounds upon which a Rule

                                  24   59(e) motion to alter or amend judgment may be granted. Those grounds are the following:

                                  25                  (1) if such motion is necessary to correct manifest errors of law or
                                                      fact upon which the judgment rests; (2) if such motion is necessary
                                  26                  to present newly discovered or previously unavailable evidence; (3)
                                                      if such motion is necessary to prevent manifest injustice; or (4) if the
                                  27                  amendment is justified by an intervening change in controlling law.
                                  28   Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). The party moving for relief has
                                            Case 3:19-cv-07916-EMC Document 40 Filed 06/22/20 Page 2 of 5




                                   1   the burden of showing that an amendment is appropriate. See Niedermeier v. Office of Baucus,

                                   2   153 F. Supp. 2d 23, 28 (D.D.C. 2001) (stating that Rule 59(e) motions “are disfavored and relief

                                   3   from judgment is granted only when the moving party establishes extraordinary circumstances”);

                                   4   see also Shrader v. CSX Transp., 70 F.3d 255, 257 (2d Cir. 1995) (stating that “reconsideration

                                   5   will generally be denied unless the moving party can point to controlling decisions or data that the

                                   6   court overlooked—matters, in other words, that might reasonably be expected to alter the

                                   7   conclusion reached by the court”).

                                   8           Federal Rule of Civil Procedure 60(b) permits relief from a judgment or order for, among

                                   9   other things, “mistake,” “newly discovered evidence” or “any other reason that justifies relief.”

                                  10   Fed. R. Civ. P. 60(b).

                                  11                                        II.      DISCUSSION

                                  12           GJG seeks to alter the judgment on two grounds: (1) discovery of new evidence that was
Northern District of California
 United States District Court




                                  13   previously unavailable; and (2) manifest error of fact. Specifically, GJG argues that SG made

                                  14   representations in another pending matter that are inconsistent with this Court’s jurisdictional

                                  15   conclusion. Further, GJG argues that this Court erred when it considered 30% of SG’s sales come

                                  16   from the United States, rather than the appropriate figure—30% of SG’s downloads.

                                  17   A.      Newly Provided Evidence

                                  18           In support of its motion, GJG presents the Court with prelitigation correspondence from

                                  19   another pending matter in which SG is a defendant. Before litigation in Voodoo SAS v. SayGames

                                  20   LLC, Case No. 5:19-cv-07480-BLF (N.D. Cal.) commenced, SG responded to Voodoo in a letter

                                  21   arguing that the dispute was not subject to French law and was, instead, subject to U.S. copyright

                                  22   law because of Voodoo’s decision to file an infringement claim with Apple, Inc.’s headquarters in

                                  23   the United States. Docket No. 34 (“Kelly Decl.”), Ex. at A at 11. Moreover, in a subsequent

                                  24   letter, SG reaffirmed its position that “Voodoo picked this forum; it cannot avoid the effect of U.S.

                                  25   law by pretending the dispute somehow has no relationship to the United States.” Id. at 12. GJG

                                  26   argues that this amounts to a concession from SG that Apple’s headquarters in the United States

                                  27   bears more weight than this Court gave it when it found no California jurisdiction or nationwide

                                  28   personal jurisdiction under Federal Rule of Civil Procedure 4(k)(2).
                                                                                         2
                                            Case 3:19-cv-07916-EMC Document 40 Filed 06/22/20 Page 3 of 5




                                   1           In response SG maintains that its position in Voodoo SAS does not speak to personal

                                   2   jurisdiction or forum in the United States; rather, it took the position that the applicable law was

                                   3   governed by U.S. copyright law. According to SG, these representations came in response to

                                   4   Voodoo’s counsel in France filing a claim with Apple in the United States—but asserting that

                                   5   French law applied. SG argues that it never admitted that personal jurisdiction in Voodoo was

                                   6   appropriate in the United States.

                                   7           This Court is not persuaded that the prelitigation letters written by SG in Voodoo constitute

                                   8   an admission that personal jurisdiction applies in this case (or in that case). A concession was to

                                   9   choice of law; choice of law is distinct from the question of personal jurisdiction. Indeed, SG

                                  10   ultimately sought dismissal in Voodoo for lack of personal jurisdiction, and that motion remains

                                  11   pending. See Voodoo SAS v, Case No. 5:19-cv-07480-BLF, Docket No. 22. Neither is the Court

                                  12   persuaded that these two newly-discovered letters give rise to a suspicion that granting GJG leave
Northern District of California
 United States District Court




                                  13   to conduct jurisdictional discovery would be fruitful. GJG has not made a colorable showing that

                                  14   the Court can exercise personal jurisdiction over SG.

                                  15   B.      Sales v. Downloads

                                  16           Alternatively, GJG argues that this Court conducted manifest error of fact when it

                                  17   conflated sales with downloads. Specifically, in denying that personal jurisdiction over SG was

                                  18   appropriate, this Court considered “of SG’s total worldwide sales, only 30% of Cannon Shot! on

                                  19   the Apple App Store are from the United States.” Dismissing Order at 8–9. This Court erred

                                  20   insofar as it presumed that Cannon Shot! and Crazy Jump 3D required a purchasing fee to

                                  21   download/play. Although not clear from the previous briefing on SG’s motion to dismiss, upon

                                  22   further review of GJG’s complaint, this Court erred. See Docket No. 1 (“Compl.”) at ¶ 19 (“Good

                                  23   Job Games makes Crazy Jump 3D free to download and free to play.”) (emphasis added).

                                  24   However, this error does not change this Court’s jurisdictional analysis, nor does it constitute

                                  25   manifest error of fact.

                                  26           The error is not material to the analysis and conclusion reached by this Court. GJG’s

                                  27   allegation that only 30% of users who download SG’s Cannon Shot! are in the United States still

                                  28   means that a significant majority—over two thirds—of the remaining downloads are overseas. As
                                                                                         3
                                             Case 3:19-cv-07916-EMC Document 40 Filed 06/22/20 Page 4 of 5




                                   1   SG correctly notes, the Dismissing Order clarified the meaning and context of “sales” in sentences

                                   2   that immediately follow:

                                   3                   Most of SG’s Crazy Jump 3D downloads are from outside the
                                                       United States. There is no showing that of the U.S. downloads,
                                   4                   most are in California. Indeed, of the 20,000 U.S. downloads of
                                                       GJG’s competing Crazy Jump 3D in the United States, only 1,700
                                   5                   are in California—representing only 8.5% of all U.S. downloads.
                                                       Nothing has been presented suggesting SG’s downloads, unlike
                                   6                   GJG’s, are concentrated in California.
                                   7   Id. at 9 (emphasis added).

                                   8            To the extent that GJG continues to rely on the third-party advertisements that SG ran on

                                   9   Cannon Shot! (e.g., ads involving Jennifer Lopez, NeNe Leakes, Who Wants to Be a Millionaire?,

                                  10   and various other videogames/shows in English) for targeting this forum, these were not directed

                                  11   at California. And the allegation that SG receives 50% of its revenues from advertisements ran in

                                  12   the United States by third-party advertisers does not come close to the extreme examples of U.S.-
Northern District of California
 United States District Court




                                  13   related conduct on which other courts have relied in conferring Rule 4(k)(2) nationwide personal

                                  14   jurisdiction. Id. at 12 (citing Mwani v. bin Laden, 417 F.3d 1, 12 (D.C. Cir. 2005) (terrorists

                                  15   attacks targeting the United States); Adams v. Unione Mediterranea Di Sicurta, 364 F.3d 646, 651

                                  16   (5th Cir. 2004) (insurance company directly insuring insureds in the United States). Nor are the

                                  17   third-party advertisements related to SG’s alleged copyright-infringement activity. See Metro-

                                  18   Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 243 F. Supp. 2d 1073, 1086 (C.D. Cal. 2003)

                                  19   (“there is no evidence that advertising gave rise to Plaintiff’s claims, i.e., that the advertising itself

                                  20   is a relevant contact for purposes of jurisdiction over the copyright claims.”).1

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26
                                       1
                                  27    GJG also continues to identify Apple, Google, Facebook, AppLovin, and IronSource as
                                       important third-party witnesses in this dispute, all of whom are headquartered in California. But
                                  28   GJG has not explained how these entities are indispensable for allegations pertaining to copyright
                                       violations.
                                                                                          4
                                          Case 3:19-cv-07916-EMC Document 40 Filed 06/22/20 Page 5 of 5




                                   1                                      III.     CONCLUSION

                                   2          GJG has failed to meet its burden under Rule 59 to show that the Court committed

                                   3   manifest error of fact or under Rule 60(b) that newly-discovered evidence warrants altering the

                                   4   order and judgment. Accordingly, GJG’s motion is DENIED.

                                   5          This order disposes of Docket No. 33.

                                   6

                                   7          IT IS SO ORDERED.

                                   8
                                   9   Dated: June 22, 2020

                                  10

                                  11                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       5
